Citation Nr: 0828091	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a punctured ear drum 
with hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant was a member of the Louisiana Army National 
Guard, who had a period of active duty for training (ADT) 
from June 20, 1974, to August 6, 1974.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In July 2007, the appellant appeared 
and testified before the undersigned at a Travel Board 
hearing held at the RO.  The hearing transcript is associated 
with the claims folder.  

In September 2007, the Board denied the appellant's claim.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the parties filed a Joint Motion for Remand 
(Joint Motion).  By an Order entered in May 2008, the Court 
granted this motion, vacated the September 2007 decision, and 
remanded the claim for compliance with the instructions in 
the Joint Motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a punctured ear 
drum with hearing loss of the left ear.  His service 
treatment records show that he complained of left ear pain on 
July 27, 1974.  At that time, the examiner noted that the 
membrane was intact and there was no infection.  The 
appellant testified that after he was treated for left ear 
pain on July 27, 1974, he injured his left ear while firing 
M-16 machine guns and was discharged from service the next 
day.  

The record shows that the appellant was examined by VA in 
November 2003.  At that time, he gave a history of a ruptured 
eardrum in 1974 after shooting a machine gun in the Army.  
Although an examination of the ear is not documented and 
audiometric testing is not shown to have been conducted, the 
examiner diagnosed profound sensorineural hearing loss and 
high frequency hearing loss.  The appellant has indicated 
during his hearing before the undersigned that this examiner 
told him that his eardrum was gone. 

The Board is of the opinion that a VA examination is 
necessary to determine if the appellant has any left ear 
pathology and/or defective hearing, and if so, the etiology 
of the diagnosed disability to include, the relationship if 
any with service.  

Additionally, the appellant indicated in a statement received 
by the Board in July 2008 that he had an eyewitness to the 
injury he sustained on the firing range.  The appellant 
should be informed that he may submit a written statement 
from his witness in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and inform 
him that he may submit a statement from 
his witness concerning his claimed 
injury to the left ear during service.  
Allow an appropriate amount of time for 
the appellant to respond. 

2.  Schedule the appellant for a VA ear 
examination.  The claims file and a 
copy of this remand must be made 
available to the examiner for review, 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  

Audiometric testing should be conducted 
and the results must be included with 
the examination report.  

The examiner should identify all left 
ear disorders found to be present, 
including any residuals of a punctured 
ear drum and/or hearing loss.  

The examiner should offer an opinion, 
with complete rationale, as to whether 
it is as least as likely as not (i.e., 
50 percent probability or greater) that 
any current left ear disorder and/or 
hearing loss had its onset during 
service or is related to any in-service 
disease or injury.    

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be provided an opportunity 
to respond.  The claim should be returned 
to the Board as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

